Robinson, Pbesident,

(dissenting in.part):

Let it be distinctly noted that the order appealed from is one setting aside a verdict. The effect of the writ of error is that the plaintiff comes here and says that he obtained a verdict and that the court committed error in setting it aside and awarding a new trial. In other words, he says that he had a verdict free from error, but that the court subsequently erred in setting it aside. So the only error brought up is the alleged error of the trial court in setting aside the verdict. Logically, the writ of error can not present a question other than whether the court did err in setting aside the verdict. It can not present questions as to whether the court had erred to the prejudice of the plaintiff previous to the order complained of; for his appeal says that he is entitled to judgment on the verdict regardless of such error.
Now, on such an appeal the plaintiff complains that error was committed in sustaining a demurrer to certain counts of the declaration. But by his appeal he insists that the verdict was sound notwithstanding any such error. The force of his *540appeal is not to bring up for review that error, but the subsequent and distinct error of the court in setting aside the verdict. The error in sustaining the demurrer has not entered into or affected the judgment complained of, for according to the theory of the appeal the verdict is good and the plaintiff is entitled to judgment thereon notwithstanding the ruling on the demurrer. Thus, that ruling is out of the review demanded. The plaintiff obtained a verdict despite the ruling on the demurrer. That ruling then did not hurt him, as far as the scope of this appeal is concerned, for by his coming here to support the verdict he urges judgment on the verdict regardless of the ruling on the demurrer. Properly, the ruling on the demurrer to the declaration can not be considered herein. The writ of error raises but the question whether there were errors underlying the verdict to the prejudice of the defendant for which it should be set aside — ■ not whether there was error to the prejudice of the plaintiff, even though it might underlie the verdict. The plaintiff can not complain of error committed against him, though it underlies the verdict in his favor.. He getting the verdict, wherein did the error harm him ?
Of course it will be said that the ruling out of a certain count made the verdict to stand on narrower ground and was prejudicial to the plaintiff. But the gist of his appeal is that though a prejudicial ruling was made against him, the verdict is one on which he is entitled to judgment nevertheless. The plaintiff so comes that he brushes aside any prejudicial ruling against him and banks his case on the validity of the verdict regardless of any such ruling.
"We find that the verdict was properly set aside because it involved errors against the defendant, and that there must be another trial. But at this stage of the case, for all we know, the plaintiff will again prevail regardless of the ruling on the demurrer and get a verdict and judgment which the defendant can not overthrow. For all we know, the ruling on the demurrer may never prejudicially enter into any finding or judgment. It has certainly not yet so entered into any appealable order or judgment. Until it does, how can it properly be reviewed on appeal? As the ruling on the demurrer stands in this record, it is a mere interlocutory *541order which has never entered into or affected in the least any order final in the sense that it is appealable. It is still open so that the trial court may yet correct the same. Perhaps that court would itself have done so before a new trial. The ruling and order on the demurrer is not appealable separately from some final judgment involving it. Yet in the majority opinion it is reviewed as though so appealable and brought into review.
Perhaps it would be good policy if there were some law of appellate procedure reaching such instances, but to my mind there is none. If we are .consistently to keep within the range of ordinary rules as to complaints of error, we have nothing to do in this case with error committed to the prejudice of the plaintiff, which according to his own theory, as manifested by the particular appeal that he brings, has not yet affected him.
The majority permit the plaintiff, though the trial court did not err in the judgment complained of, to have a review of the ruling on the demurrer, wholly outside of that on •which the appeal rests — an order expressly made appealable by statute. It is the same as to say that when a verdict is rightly set aside by the trial court, though the order is so clearly right that the party against whom it is can not maintain an appeal on it, still he may have all former steps in the case reviewed. This is virtually saying that one may have review on appeal, simply because his verdict has been set aside, of all that has gone before, whether it has yet prejudiced him or not, in preparation for the new trial. Such is not within the contemplation of the statute allowing a writ of error from an order granting a new trial. The scope of appellate jurisdiction under that statute has thus been defined : ‘ ‘ This court being called upon to review the action of a trial court in setting aside a verdict and awarding a new trial, it will inquire from the record what errors, if any, sufficient to justify such action, were committed at the trial to the prejudice of the party against whom such verdict was rendered, and whether such verdict is plainly contrary to law and the evidence.” Robinson et al. v. Kisiler, 62 W. Va. 489. Our jurisdiction goes no further.